DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 13-14 and 20 in the reply filed on 11/28/2022 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer program product” is not a patent eligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabe et al. (US2017/0308088) in view of Yang et al. (CN103390063).
To claim 1, Sabe teach a computer-implemented method for image stitching for a plurality of digital images of an infrastructure surface for defect detection, the method comprising: 
providing a plurality of partial digital images of an infrastructure surface (Fig. 1, paragraph 0059); 
extracting global positioning system meta-data from data corresponding to the partial digital images (paragraph 0081, position information obtained by position measurement using the GPS, information of the imaging direction as metadata of the still image); 
executing a scheduled processing sequence for the partial digital images based on the extracted global positioning system meta-data, using adjacent partial digital images to incrementally position each of the partial digital images (Figs. 22-24, paragraphs 0187-0190) such that an overview image of the infrastructure surface is produced by iteratively digitally stitching the plurality of partial digital images together (Fig. 14, paragraphs 0025, 0110, 0123, 0149-0150, 0152, 0162, 0178-0188).
But, Sabe do not expressly disclose determining feature descriptions of features in the plurality of partial digital images; and 	determining an affinity matrix using the feature descriptions of adjacent partial digital images to digitally stitching.
	Yang teach combining image with image characteristics and semantic relation, comprising: determining feature descriptions of features in the plurality of partial digital images; and determining an affinity matrix using the feature descriptions of adjacent partial digital images to incrementally position each of the partial digital images (abstract, paragraphs 0004-0057, 0096, 0112, 0146)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yang into the method of Sabe, in order to improve spatial combination of images.

To claim 13, Sabe and Yang teach an image stitching system for image stitching for a plurality of digital images of an infrastructure surface for defect detection (as explained in response to claim 1 above).

To claim 20, Sabe and Yang teach a computer program product for image stitching for a plurality of digital images of an infrastructures surface for defect detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more computing systems or controllers to cause said one or more computing system (as explained in response to claim 1 above).



To claims 2 and 14, Sabe and Yang teach claims 1 and 13.
Sabe teach further comprising: rendering the overview image (Fig. 6); and mapping at least one of an identified defect, annotation, or measurement onto the overview image (Figs. 12-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 8, 2022